 


114 HR 3459 RH: Protecting Local Business Opportunity Act
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 272 
114th CONGRESS 1st Session 
H. R. 3459 
[Report No. 114–355] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2015 
Mr. Kline (for himself, Mr. Roe of Tennessee, Mr. Walberg, Ms. Foxx, Mr. Rokita, Mr. Wilson of South Carolina, Mr. Hunter, Mr. Thompson of Pennsylvania, Mr. Salmon, Mr. Guthrie, Mr. Barletta, Mr. Heck of Nevada, Mr. Messer, Mr. Byrne, Mr. Carter of Georgia, Mr. Bishop of Michigan, Mr. Grothman, Mr. Russell, Mr. Curbelo of Florida, Mr. Allen, Mr. Chabot, Mr. Luetkemeyer, Mrs. Hartzler, Mr. Smith of Missouri, Mr. Hardy, and Mr. Knight) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
 
December 1, 2015 
Additional sponsors: Mr. Palmer, Mr. Bucshon, Mr. Tiberi, Mr. Gosar, Mr. Costello of Pennsylvania, Mr. Long, Mr. Huizenga of Michigan, Mrs. Mimi Walters of California, Mr. Cramer, Mr. Forbes, Mr. Abraham, Mr. Huelskamp, Mr. Yoder, Mr. Cuellar, Mr. Westmoreland, Mr. Pompeo, Mr. Sensenbrenner, Mr. Bilirakis, Mr. Brat, Mr. Hill, Mr. Rooney of Florida, Ms. Jenkins of Kansas, Mrs. Wagner, Mr. Goodlatte, Mr. Jolly, Mr. Ross, Mrs. Walorski, Mr. Peterson, Mr. Miller of Florida, Mr. Moolenaar, Mr. Rohrabacher, Mr. Marchant, Mr. Smith of Texas, Mrs. Comstock, Mr. Buck, Mr. Farenthold, Mrs. Brooks of Indiana, Mr. Latta, Mr. Shimkus, Mr. Burgess, Ms. McSally, Mr. Fincher, Mr. Coffman, Mr. Ashford, Mr. Hultgren, Mr. Westerman, Mr. Ratcliffe, Mr. Smith of Nebraska, Mr. Hurt of Virginia, Mr. Hensarling, Mr. Ribble, Mr. Olson, Mr. Barr, Mr. Tom Price of Georgia, Mr. Sam Johnson of Texas, Mr. Womack, Mr. Holding, Mr. Sessions, Mr. Lance, Mr. Austin Scott of Georgia, Ms. Stefanik, Mr. Duncan of Tennessee, Mr. Loudermilk, Mr. Hanna, Mrs. Black, Mrs. Roby, Mr. Calvert, Mr. Mulvaney, Mr. Dold, Mr. Boustany, Mr. Hurd of Texas, Mr. Posey, Mr. Lamborn, Mr. Nugent, Mr. Zinke, Mrs. Ellmers of North Carolina, Mr. Gibbs, Mr. Stewart, Mr. MacArthur, Mr. Stivers, Mr. Tipton, Mr. Culberson, Mr. Kelly of Pennsylvania, Mr. Collins of New York, Mr. Kelly of Mississippi, Mr. Benishek, Mr. Fortenberry, Mr. Lucas, Mr. Hudson, Mr. Cole, Mrs. Love, and Mr. Newhouse 
 
 
December 1, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on September 9, 2015 
 
A BILL 
To clarify the treatment of two or more employers as joint employers under the National Labor Relations Act. 
 
 
1.Short titleThis Act may be cited as the Protecting Local Business Opportunity Act. 2.Treatment of joint employersSection 2(2) of the National Labor Relations Act (29 U.S.C. 152(2)) is amended by adding at the end the following: Notwithstanding any other provision of this Act, two or more employers may be considered joint employers for purposes of this Act only if each employer shares and exercises control over essential terms and conditions of employment and such control over these matters is actual, direct, and immediate.. 
 
 
December 1, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
